United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2360
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
James M. Alsup,                          * Western District of Missouri.
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                              Submitted: April 14, 2008
                                 Filed: April 17, 2008
                                  ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

        James M. Alsup appeals the 180-month mandatory minimum sentence the
district court1 imposed after he pleaded guilty to being a felon in possession of
firearms and ammunition, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). He
argues that the district court’s imposition of the mandatory minimum sentence set
forth in 18 U.S.C. § 924(e)(1) is illegal, because it is not factually supported. See 18
U.S.C. § 924(e)(1) (§ 922(g) offender who has at least 3 prior convictions for violent
felony or serious drug offense is subject to at least 15 years in prison). Specifically,

      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
he argues that the court never received into evidence the government’s exhibits
concerning his prior felony convictions, and did not make the required findings for the
statutory minimum sentence.

       Alsup’s arguments are belied by the record: the sentencing transcript shows
clearly that the district court admitted the government’s exhibits supporting and
detailing four of his prior felony convictions; and, in its Statement of Reasons, the
court specifically adopted, without change, the presentence report, which listed and
described the predicate convictions and concluded that armed-career-criminal status
was warranted under section 924(e) and U.S.S.G. § 4B1.4.

      Accordingly, we affirm.
                     ______________________________




                                         -2-